DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species I in the reply filed on 09/14/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 7-10 and 16-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species II-V, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/14/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 11-15, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the content of the crystalline filler in the filler-poor glass portion" in line 8.  There is insufficient antecedent basis for this limitation in the claim. In claim 1, based on the wording of the claim limitations, “a crystalline filler” is for the “base material” and does not mention “a crystalline filler” for the “filler-poor glass portion”. The examiner suggest clarification.
Claim 1 recites the limitation "the content of the crystalline filler in the element assembly" in lines 8-9.  There is insufficient antecedent basis for this limitation in the claim. In claim 1, based on the wording of the claim limitations, “a crystalline filler” is for the “base material”. As best understood, “the element assembly” in line 9 should be “the insulator material”. The examiner suggest clarification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto et al. [WO 2017/122381] in view of Kakiuchi et al. [U.S. Pub. No. 2017/0352467].
Regarding Claim 1 (see 112 rejection above), Sakamoto et al. shows an inductor component (Fig. 3 with teachings from Figs. 1-2) comprising: 
an element assembly (33, 21 or 2) formed of an insulator material (glass, see English translation); and 
an inner electrode (32 or 9) arranged in the element assembly (see Fig. 3 and Figs. 1-2), wherein 
the insulator material contains a base material (surface layer portions of element 33, see also elements 4, 5 of Fig. 1) formed of an amorphous material (glass, see English translation) containing B, Si, O, and K (see English translation) and a crystalline filler (Al2O3,see English translation) and includes a filler-poor glass portion (inner layer portion of element 33, see also element 3 of Fig. 1) in a region along the inner electrode (inner layer portion of element 33 or element 3 is in a region along element 32 or 9).
Sakamoto et al. does not explicitly show the content of the crystalline filler in the filler-poor glass portion is lower than the content of the crystalline filler in the element assembly excluding the filler-poor glass portion.  
Kakiuchi et al. shows an electronic component (Figs. 7a-7b or Figs. 9a-9c) teaching and suggesting the content of the crystalline filler (aluminum oxide) in the filler-poor glass portion (24) is lower than the content of the crystalline filler (aluminum oxide) in the element assembly (26a, 26b) excluding the filler-poor glass portion (Paragraph [0088], element 24 having a content of 30 wt% or less or 1 wt% to 15 wt% and element 26a, 26b having a content of 40 wt%).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the content of the crystalline filler in the filler-poor glass portion is lower than the content of the crystalline filler in the element assembly excluding the filler-poor glass portion as taught by Kakiuchi et al. for the device as disclosed by Sakamoto et al. to facilitate transmissivities of visible light based on desirable operating characteristics (Paragraph [0088]).
Regarding Claim 4, Sakamoto et al. shows the crystalline filler contains any of Al, Si, Ti, Zr, Ca, Mg, Fe, and Mn (Al2O3,see English translation).
Kakiuchi et al. also shows the crystalline filler contains any of Al, Si, Ti, Zr, Ca, Mg, Fe, and Mn (aluminum oxide, Paragraph [0088]).
Regarding Claim 5, Sakamoto et al. shows the content of the crystalline filler in the filler-poor glass portion is 10% or less the content of the crystalline filler in the center portion (the center portion is element 3) of the element assembly (see Figs. 1-3 and Tables 1-3).  
Kakiuchi et al. also shows the content of the crystalline filler in the filler-poor glass portion is 10% or less the content of the crystalline filler in the center portion (the center portion is element 24) of the element assembly (Paragraph [0088]).
Regarding Claim 6, Sakamoto et al. shows the filler-poor glass portion covers the inner electrode (see Figs. 1-3, inner layer portion of element 33 or element 3 covers element 32 or 9).
Kakiuchi et al. also shows the filler-poor glass portion (24) covers the inner electrode (see Figs. 7a-7b or Figs. 9a-9c, element 24 covers element 30).  

Claim(s) 2-3 and 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto et al. in view of Kakiuchi et al. as applied to claim 1 above, and further in view of Lee [KR 2015-0105786].
Regarding Claim 2, Sakamoto et al. in view of Kakiuchi et al. shows the claimed invention as applied above but does not explicitly disclose the inner electrode partly includes the amorphous material containing B, Si, O, and K.
However, having the inner electrode partly includes the amorphous material containing B, Si, O, and K would have been an obvious design choice based on intended and/or environmental use to achieve desirable conductivity and inductance values.
Moreover, Lee shows an electronic component (Fig. 2) teaching and suggesting the inner electrode (20) partly includes the amorphous material (glass) containing B, Si, O, and K (Paragraphs [0035]-[0037], element 20 have glass material that can be single or mixed containing B, Si, O, and K, also Paragraphs [0058], portion of element 20 is diffused so that it partly includes glass containing B, Si, O, and K).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the inner electrode partly includes the amorphous material containing B, Si, O, and K as taught by Lee for the device as disclosed by Sakamoto et al. in view of Kakiuchi et al. to improve the change characteristics of the inductance value (Paragraph [0012]).
Regarding Claim 3, Sakamoto et al. in view of Kakiuchi et al. shows the claimed invention as applied above but does not explicitly disclose the inner electrode completely includes the amorphous material containing B, Si, O, and K.
However, having the inner electrode completely includes the amorphous material containing B, Si, O, and K would have been an obvious design choice based on intended and/or environmental use to achieve desirable conductivity and inductance values.
Moreover, Lee shows an electronic component (Fig. 2) teaching and suggesting the inner electrode (20) completely includes the amorphous material (glass) containing B, Si, O, and K (Paragraphs [0035]-[0037], element 20 have glass material that can be mixed containing B, Si, O, and K).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the inner electrode completely includes the amorphous material containing B, Si, O, and K as taught by Lee for the device as disclosed by Sakamoto et al. in view of Kakiuchi et al. to improve the change characteristics of the inductance value (Paragraph [0012]).
Regarding Claims 12-13, Sakamoto et al. shows the crystalline filler contains any of Al, Si, Ti, Zr, Ca, Mg, Fe, and Mn (Al2O3,see English translation).
Kakiuchi et al. also shows the crystalline filler contains any of Al, Si, Ti, Zr, Ca, Mg, Fe, and Mn (aluminum oxide, Paragraph [0088]).
Regarding Claim 14, Sakamoto et al. shows the content of the crystalline filler in the filler-poor glass portion is 10% or less the content of the crystalline filler in the center portion (the center portion is element 3) of the element assembly (see Figs. 1-3 and Tables 1-3).  
Kakiuchi et al. also shows the content of the crystalline filler in the filler-poor glass portion is 10% or less the content of the crystalline filler in the center portion (the center portion is element 24) of the element assembly (Paragraph [0088]).
Regarding Claim 15, Sakamoto et al. shows the filler-poor glass portion covers the inner electrode (see Figs. 1-3, inner layer portion of element 33 or element 3 covers element 32 or 9).
Kakiuchi et al. also shows the filler-poor glass portion (24) covers the inner electrode (see Figs. 7a-7b or Figs. 9a-9c, element 24 covers element 30).  

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto et al. in view of Kakiuchi et al. as applied to claim 1 above, and further in view of Sato et al. [U.S. Pub. No. 2014/0145816].
Regarding Claim 11, Sakamoto et al. in view of Kakiuchi et al. shows the claimed invention as applied above but does not show the inner electrode has a smooth surface.  
Sato et al. shows a coil component (Fig. 1) teaching and suggesting the inner electrode has a smooth surface (Paragraph [0006]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the inner electrode has a smooth surface as taught by Sato et al. for the device as disclosed by Sakamoto et al. in view of Kakiuchi et al. to improve contact smoothness and to increase Q value of a coil (Paragraph [0006]).

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto et al. in view of Kakiuchi et al. and Lee as applied to claim 2 above, and further in view of Sato et al. [U.S. Pub. No. 2014/0145816].
Regarding Claim 20, Sakamoto et al. in view of Kakiuchi et al. and Lee shows the claimed invention as applied above but does not show the inner electrode has a smooth surface.  
Sato et al. shows a coil component (Fig. 1) teaching and suggesting the inner electrode has a smooth surface (Paragraph [0006]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the inner electrode has a smooth surface as taught by Sato et al. for the device as disclosed by Sakamoto et al. in view of Kakiuchi et al. and Lee to improve contact smoothness and to increase Q value of a coil (Paragraph [0006]).






Claim(s) 1 and 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kakiuchi et al. [U.S. Pub. No. 2017/0352467] in view of Sakamoto et al. [WO 2017/122381].
Regarding Claim 1 (see 112 rejection above), Kakiuchi et al. shows an inductor component (Figs. 7a-7b or Figs. 9a-9c with teachings from Figs. 7a-7b) comprising: 
an element assembly (10) formed of an insulator material (glass, Paragraph [0064]); and 
an inner electrode (30) arranged in the element assembly (see Figs. 7a-7b or Figs. 9a-9c), wherein 
the insulator material contains a base material (26a, 26b) formed of an amorphous material (glass) and a crystalline filler (aluminum oxide) and includes a filler-poor glass portion (24) in a region along the inner electrode (element 24 is in a region along element 30, see Figs. 7a-7b or Figs. 9a-9c), and 
the content of the crystalline filler (aluminum oxide) in the filler-poor glass portion (24) is lower than the content of the crystalline filler (aluminum oxide) in the element assembly (26a, 26b) excluding the filler-poor glass portion (Paragraph [0088], element 24 having a content of 30 wt% or less or 1 wt% to 15 wt% and element 26a, 26b having a content of 40 wt%).
Kakiuchi et al. does not explicitly disclose the amorphous material containing B, Si, O, and K.  
Sakamoto et al. shows an electronic component (Fig. 3 with teachings from Figs. 1-2) teaching and suggesting the amorphous material containing B, Si, O, and K (see English translation).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the amorphous material containing B, Si, O, and K as taught by Sakamoto et al. for the device as disclosed by Kakiuchi et al. to achieve high strength and low relative permittivity (see English translation). The motivation would have also been to decrease thermal expansion coefficient and decrease in glass viscosity (see English translation).
Regarding Claim 4, Kakiuchi et al. shows the crystalline filler contains any of Al, Si, Ti, Zr, Ca, Mg, Fe, and Mn (aluminum oxide, Paragraph [0088]).
Sakamoto et al. also shows the crystalline filler contains any of Al, Si, Ti, Zr, Ca, Mg, Fe, and Mn (Al2O3,see English translation).
Regarding Claim 5, Kakiuchi et al. shows the content of the crystalline filler in the filler-poor glass portion is 10% or less the content of the crystalline filler in the center portion (the center portion is element 24) of the element assembly (Paragraph [0088]).
Sakamoto et al. also shows the content of the crystalline filler in the filler-poor glass portion is 10% or less the content of the crystalline filler in the center portion (the center portion is element 3) of the element assembly (see Figs. 1-3 and Tables 1-3).  
Regarding Claim 6, Kakiuchi et al. shows the filler-poor glass portion (24) covers the inner electrode (see Figs. 7a-7b or Figs. 9a-9c, element 24 covers element 30).  
Sakamoto et al. also shows the filler-poor glass portion covers the inner electrode (see Figs. 1-3, inner layer portion of element 33 or element 3 covers element 32 or 9).

Claim(s) 2-3 and 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kakiuchi et al. in view of Sakamoto et al. as applied to claim 1 above, and further in view of Lee [KR 2015-0105786].
Regarding Claim 2, Kakiuchi et al. in view of Sakamoto et al. shows the claimed invention as applied above but does not explicitly disclose the inner electrode partly includes the amorphous material containing B, Si, O, and K.
However, having the inner electrode partly includes the amorphous material containing B, Si, O, and K would have been an obvious design choice based on intended and/or environmental use to achieve desirable conductivity and inductance values.
Moreover, Lee shows an electronic component (Fig. 2) teaching and suggesting the inner electrode (20) partly includes the amorphous material (glass) containing B, Si, O, and K (Paragraphs [0035]-[0037], element 20 have glass material that can be single or mixed containing B, Si, O, and K, also Paragraphs [0058], portion of element 20 is diffused so that it partly includes glass containing B, Si, O, and K).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the inner electrode partly includes the amorphous material containing B, Si, O, and K as taught by Lee for the device as disclosed by Kakiuchi et al. in view of Sakamoto et al. to improve the change characteristics of the inductance value (Paragraph [0012]).
Regarding Claim 3, Kakiuchi et al. in view of Sakamoto et al. shows the claimed invention as applied above but does not explicitly disclose the inner electrode completely includes the amorphous material containing B, Si, O, and K.
However, having the inner electrode completely includes the amorphous material containing B, Si, O, and K would have been an obvious design choice based on intended and/or environmental use to achieve desirable conductivity and inductance values.
Moreover, Lee shows an electronic component (Fig. 2) teaching and suggesting the inner electrode (20) completely includes the amorphous material (glass) containing B, Si, O, and K (Paragraphs [0035]-[0037], element 20 have glass material that can be mixed containing B, Si, O, and K).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the inner electrode completely includes the amorphous material containing B, Si, O, and K as taught by Lee for the device as disclosed by Kakiuchi et al. in view of Sakamoto et al. to improve the change characteristics of the inductance value (Paragraph [0012]).
Regarding Claims 12-13, Kakiuchi et al. shows the crystalline filler contains any of Al, Si, Ti, Zr, Ca, Mg, Fe, and Mn (aluminum oxide, Paragraph [0088]).
Sakamoto et al. also shows the crystalline filler contains any of Al, Si, Ti, Zr, Ca, Mg, Fe, and Mn (Al2O3,see English translation).
Regarding Claim 14, Kakiuchi et al. shows the content of the crystalline filler in the filler-poor glass portion is 10% or less the content of the crystalline filler in the center portion (the center portion is element 24) of the element assembly (Paragraph [0088]).
Sakamoto et al. also shows the content of the crystalline filler in the filler-poor glass portion is 10% or less the content of the crystalline filler in the center portion (the center portion is element 3) of the element assembly (see Figs. 1-3 and Tables 1-3).  
Regarding Claim 15, Kakiuchi et al. shows the filler-poor glass portion (24) covers the inner electrode (see Figs. 7a-7b or Figs. 9a-9c, element 24 covers element 30).  
Sakamoto et al. also shows the filler-poor glass portion covers the inner electrode (see Figs. 1-3, inner layer portion of element 33 or element 3 covers element 32 or 9).

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kakiuchi et al. in view of Sakamoto et al. as applied to claim 1 above, and further in view of Sato et al. [U.S. Pub. No. 2014/0145816].
Regarding Claim 11, Kakiuchi et al. in view of Sakamoto et al. shows the claimed invention as applied above but does not show the inner electrode has a smooth surface.  
Sato et al. shows a coil component (Fig. 1) teaching and suggesting the inner electrode has a smooth surface (Paragraph [0006]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the inner electrode has a smooth surface as taught by Sato et al. for the device as disclosed by Kakiuchi et al. in view of Sakamoto et al. to improve contact smoothness and to increase Q value of a coil (Paragraph [0006]).

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kakiuchi et al. in view of Sakamoto et al. and Lee as applied to claim 2 above, and further in view of Sato et al. [U.S. Pub. No. 2014/0145816].
Regarding Claim 20, Kakiuchi et al. in view of Sakamoto et al. and Lee shows the claimed invention as applied above but does not show the inner electrode has a smooth surface.  
Sato et al. shows a coil component (Fig. 1) teaching and suggesting the inner electrode has a smooth surface (Paragraph [0006]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the inner electrode has a smooth surface as taught by Sato et al. for the device as disclosed by Kakiuchi et al. in view of Sakamoto et al. and Lee to improve contact smoothness and to increase Q value of a coil (Paragraph [0006]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZFUNG JACKIE CHAN whose telephone number is (571)270-7981. The examiner can normally be reached M-TH 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on (571)272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TSZFUNG J CHAN/Primary Examiner, Art Unit 2837